     Case 20-10752-abl            Doc 151   Entered 01/28/21 15:06:54       Page 1 of 47



1    Richard F. Holley, Esq. (NV Bar No. 3077)
     Email: rholley@nevadafirm.com
2    Andrea M. Gandara, Esq. (NV Bar No. 12580)                            E-filed: January 28, 2021
     Email: agandara@nevadafirm.com
3    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
4    Las Vegas, Nevada 89101
     Telephone: 702/791-0308
5    Facsimile: 702/791-1912

6    Attorneys for International Die Casting, Inc.

7
                                  UNITED STATES BANKRUPTCY COURT
8
                                            DISTRICT OF NEVADA
9
     In re:                                                Case No. 20-10752-ABL
10                                                         Chapter 7
     JIMENEZ ARMS, INC.,
11                                                         STIPULATION FOR DISCLAIMER OF
                        Debtor.                            INTEREST IN NON-ESTATE ASSET
12
                                                           Judge: Hon. August B. Landis
13

14            International Die Casting, Inc. (“IDC”), by and through counsel, Richard F. Holley, Esq.
15   and Andrea M. Gandara, Esq. of the law firm Holley Driggs, and Chapter 7 Trustee Lenard E.
16   Schwartzer (the “Trustee”), by and through counsel, Jason A. Imes, Esq. of the Schwartzer &
17   McPherson Law Firm, hereby stipulate as follows:
18            1.        On or about February 10, 2020, Debtor Jimenez Arms, Inc. (the “Debtor”) filed a
19   Chapter 7 voluntary petition, initiating the above-captioned bankruptcy proceeding.
20            2.        The Debtor reported IDC as a supplier or vendor in its Statement of Financial
21   Affairs. See ECF No. 10, p. 2 of 8, Item 3.3.
22            3.        IDC contacted the Trustee and the Debtor, among others regarding turnover of
23   certain steel molds (four to five pallets weighing an estimated 10,000 to 20,000 lbs.) (the “Molds”)
24   currently located at IDC’s premises, 515 East Airline Way, Gardena, California 90248 (the
25   “Premises”).
26            4.        IDC reported that these Molds were previously used to fulfill the Debtor’s orders
27   with IDC and requested confirmation of interest, if any, in the Molds so that turnover may be
28   coordinated as quickly as possible.

     14395-01/2548553.docx
     Case 20-10752-abl          Doc 151     Entered 01/28/21 15:06:54        Page 2 of 47



1             5.        Documentation from the bankruptcy case In re Bryco Arms, Case No. 03-04928,

2    previously pending before U.S. Bankruptcy Court, Middle District of Florida appears to reflect

3    purchase of certain molds by the Debtor’s President/Owner Paul Jimenez, Sr. (“Mr. Jimenez”).

4    See Documentation attached hereto as Exhibit 1.

5             6.        Based on this documentation, and the Trustee’s own investigation of the situation,

6    the Trustee disclaims the Molds on behalf of the Debtor’s bankruptcy estate.

7             IT IS SO STIPULATED.

8     Dated this 28th day of January, 2021.               Dated this 28th day of January, 2021.

9     HOLLEY DRIGGS                                       SCHWARTZER & MCPHERSON LAW
                                                          FIRM
10

11    /s/Andrea M. Gandara                                /s/Jason A. Imes
      Richard F. Holley, Esq. (NV Bar No. 3077)           Jason A. Imes, Esq. (NV Bar No. 7030)
12    Andrea M. Gandara, Esq. (NV Bar No. 12580)          2850 South Jones Blvd., Suite 1
      400 South Fourth Street, Third Floor                Las Vegas NV 89146-5308
13    Las Vegas, Nevada 89101

14    Attorneys for International Die Casting, Inc.       Counsel for Chapter 7 Trustee
                                                          Lenard E. Schwartzer
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -2-
     14395-01/2548553.docx
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 3 of 47




              EXHIBIT 1
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 4 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 5 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 6 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 7 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 8 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 9 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 10 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 11 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 12 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 13 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 14 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 15 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 16 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 17 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 18 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 19 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 20 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 21 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 22 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 23 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 24 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 25 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 26 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 27 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 28 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 29 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 30 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 31 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 32 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 33 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 34 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 35 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 36 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 37 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 38 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 39 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 40 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 41 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 42 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 43 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 44 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 45 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 46 of 47
Case 20-10752-abl   Doc 151   Entered 01/28/21 15:06:54   Page 47 of 47
